              Case 1:20-cv-02422-ELH Document 1 Filed 08/21/20 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                     (Northern Division)


    CHRISTIE L. OWENS
    549 Morelock Schoolhouse Road
    Westminster, Maryland 21158

                  Plaintiff,
    v.                                                   Civil Action No. ___________________

    KILLIANLAWGROUP, LLC
    400 Redland Court, Suite 204
    Owings Mills, Maryland 21127

          SERVE ON:
          Robert Stegman, Resident Agent
          122 American Avenue
          Halethorpe, Maryland 21227

                  Defendant.


                                               COMPLAINT

         The Plaintiff, Christie L. Owens, by her attorneys, James M. Ray, II and Ray Legal Group,

LLC, hereby sues KillianLawGroup, LLC and alleges as follows:

                                                  PARTIES

         1.      Plaintiff Christie L. Owens is a citizen of the State of Maryland.

         2.      Defendant KillianLawGroup, LLC ("Killian") 1 is a Maryland limited liability

company with its principal place of business in Owings Mills, Maryland. Defendant Killian

provides legal services throughout the State of Maryland.




1
   Although the Defendant transacts business under the name Killian Law Group, LLC, the Defendant’s Articles of
Organization do not include any spaces between the words. The Defendant’s official name in the SDAT records is
listed as "KillianLawGroup, LLC."
             Case 1:20-cv-02422-ELH Document 1 Filed 08/21/20 Page 2 of 7



                                 JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 over the

Plaintiff’s claim brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201 et. seq., and

supplemental jurisdiction under 28 U.S.C. § 1367 over the Plaintiff's claims under the Maryland

Wage and Hour Law, Md. Code Labor & Empl. §§ 3-401 et seq., and the Maryland Wage Payment

and Collection Law, Md. Code Labor & Empl. §§ 3-501 et seq.

       4.       This Court has personal jurisdiction over Defendant Killian because Defendant

Killian is a Maryland limited liability company and performs work and services within the District

of Maryland.

       5.       Venue in this District is proper as Defendant Killian’s principal place of business

is in this District and because the events giving rise to the claims occurred within this District.

                                              FACTS

       6.       Beginning on April 25, 2018, Ms. Owens worked for Defendant Killian as a

paralegal.

       7.       While employed with Killian, Ms. Owens frequently worked more than forty (40)

hours in a work week. However, in each instance, Killian paid Ms. Owens only for the hours

worked and failed to pay her full overtime pay (i.e. payment at the rate of one and one-half (1 ½)

times her regular hourly wage) when she worked more than forty (40) hours in a work week.

       8.       Ms. Owens repeatedly demanded that Defendant Killian pay her the unpaid

overtime at the overtime rate of 1½ times her regular hourly wage when she worked more than

forty (40) hours in a work week. Despite this demand, Defendant Killian only paid Ms. Owens

her regular hourly wage for all hours that she worked and never paid the full amount of her

overtime pay (i.e. the additional ½ of her hourly wage). For example, during the week of

                                                  2
             Case 1:20-cv-02422-ELH Document 1 Filed 08/21/20 Page 3 of 7



September 16, 2019, Ms. Owens worked a total of 53.25 hours. Ms. Owens was paid gross wages

of $1,427.50 (the 53.25 hours that Ms. Owens worked multiplied by $26.80/hour). She was not

paid the additional ½ of her weekly wage for the 13.25 hours of overtime that Ms. Owens worked. 2

        9.       The $26.80 hourly wages used by Killian to determine Ms. Owens wages for the

week of September 16, 2019 was not Ms. Owens' actual pay rate. Her actual hourly wage was

$27.50 during that period based on an annualized salary of $57,200. Defendant Killian paid Ms.

Owens for the hours that she worked at an hourly rate that was less than her agreed upon hourly

rate.

        10.      The provisions of the Fair Labor Standards Act, 29 U.S.C. §§ 201 ET. seq., the

Maryland Wage and Hour Law, Md. Code Labor & Empl. §§ 3-401 et seq., and the Maryland

Wage Payment and Collection Law, Md. Code Labor & Empl. §§ 3-501 et seq. apply to Ms. Owens

and Ms. Owens is not otherwise exempt from the provisions of those statutes.

        11.      Defendant Killian has violated the Fair Labor Standards Act, 29 U.S.C. §§ 201 et.

seq., the Maryland Wage and Hour Law, Md. Code Labor & Empl. §§ 3-401 et seq., and the

Maryland Wage Payment and Collection Law, Md. Code Labor & Empl. §§ 3-501 et seq.

        12.      Ms. Owens seeks payment of unpaid overtime wages for the period from April 25,

2018, when she started her employment with Killian, through June 12, 2020, the last day that Ms.

Owens worked overtime. Killian terminated Ms. Owens’ employment on June 18, 2020.

                                             COUNT I
                       (Fair Labor Standards Act – 29 U.S.C. §§ 207 Overtime)

        13.      The Plaintiff incorporates by reference the preceding allegations as if set forth fully



2
  The $26.80 hourly rate used by Killian to determine Ms. Owens wages for that week was not actually Ms. Owens
hourly pay rate. Her actual hourly rate was $27.50 based on an annualized salary of $57,200 for 52 weeks. Defendant
Killian used different and fluctuating hour pay rates from week to week when determining Ms. Owens’ gross pay.
                                                        3
            Case 1:20-cv-02422-ELH Document 1 Filed 08/21/20 Page 4 of 7



herein.

          14.     Under § 207 of the FLSA, an employer is required to pay an employee "at a rate

not less than one and one-half time the regular rate" when an employee works more than forty (40)

hours in a work week.

          15.     Defendant Killian has violated the provisions of the FLSA by failing to pay Ms.

Owens the full amount of her overtime pay at the rate of one and one-half times her regular hourly

rate as required by the FLSA.

          16.     The actions of Defendant Killian were willful and without legal justification.

          17.     Under § 216 of the FLSA, "[a]ny employer who violates the provisions of section

206 or section 207 of this title shall be liable to the employee or employees affected in the amount

of their unpaid minimum wages, or their unpaid overtime compensation, as the case may be, and

in an additional equal amount as liquidated damages." "The court in such action shall, in addition

to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney's fee to be paid

by the defendant, and costs of the action."

          18.     Ms. Owens has been damaged by Defendant Killian’s failure to pay the required

full amount of her overtime pay for hours worked over forty (40) hours during any work week,

and she is entitled to recover the difference between the amount that Defendant Killian paid and

the amount that Defendant Killian should have paid, along with liquidated damages and attorney’s

fees and costs.

          WHEREFORE, Ms. Owens demands judgement against Defendant Killian for her unpaid

overtime compensation, plus an additional equal amount as liquidated damages, reasonable

counsel fees and costs, and any other relief deemed appropriate by the Court.



                                                   4
            Case 1:20-cv-02422-ELH Document 1 Filed 08/21/20 Page 5 of 7



                                        COUNT II
            (Maryland Wage and Hour Law - Md. Code Labor & Empl. §§ 3-401 et seq.)

          19.   The Plaintiff incorporates by reference the preceding allegations as if set forth fully

herein.

          20.   Section § 3-415 of the Labor and Employment Article provides "each employer

shall pay an overtime wage of at least 1.5 times the usual hourly wage, computed in accordance

with § 3-420 of this subtitle." The referenced section provides that "an employer shall compute

the wage for overtime under § 3-415 of this subtitle on the basis of each hour over 40 hours that

an employee works during 1 workweek."

          21.   Defendant Killian has violated the provisions of the Maryland Wage and Hour Law,

Md. Code Labor & Empl. §§ 3-401 et seq. (the "MWHL"), by failing to pay Ms. Owens the full

amount of her overtime pay at the rate of 1.5 times her usual hourly wage when the she worked

more than forty (40) hours during any work week.

          22.   Under § 3-427 of the MWHL, "the employee may bring an action against the

employer to recover: (1) the difference between the wage paid to the employee and the wage

required under this subtitle; (2) an additional amount equal to the difference between the wage

paid to the employee and the wage required under this subtitle as liquidated damages; and (3)

counsel fees and other costs."

          23.   Ms. Owens has been damaged by Defendant Killian’s failure to pay the required

full amount of her overtime pay for hours worked over forty (40) hours during any work week,

and she is entitled to recover the difference between the amount that the Defendant Killian paid

and the amount that Defendant Killian should have paid, along with liquidated damages and

attorney’s fees and costs.


                                                  5
            Case 1:20-cv-02422-ELH Document 1 Filed 08/21/20 Page 6 of 7



          WHEREFORE, Ms. Owens demands judgement against Defendant Killian for her unpaid

wages including any overtime compensation, plus an additional equal amount as liquidated

damages, reasonable counsel fees and costs, and any other relief deemed appropriate by the Court.

                                      COUNT III
   (Maryland Wage Payment and Collection Law - Md. Code Labor & Empl. §§ 3-501 et seq.)

          24.   The Plaintiff incorporates by reference the preceding allegations as if set forth fully

herein.

          25.   Under § 3-502 of the Labor and Employment Article, an employer is required to

pay an employee "wages" every two weeks. "Wages" means "all compensation that is due to an

employee for employment" and includes "overtime wages" as defined by § 3-501(c)(2)(iv).

          26.   Defendant Killian has violated the provisions of the Maryland Wage Payment and

Collection Law, Md. Code Labor & Empl. §§ 3-501 et seq. (the "MWPCL") by failing to pay Ms.

Owens the full amount of her overtime pay as required by Maryland law and by paying Ms. Owens

at an hourly rate that was less than her agreed upon hourly rate, which resulted in her not being

paid the full amount of her wages.

          27.   Under § 3-507.2 of the MWPCL, "if an employer fails to pay an employee in

accordance with § 3-502 or § 3-505 of this subtitle, after 2 weeks have elapsed from the date on

which the employer is required to have paid the wages, the employee may bring an action against

the employer to recover the unpaid wages." That section further provides that "[i]f, in an action

under subsection (a) of this section, a court finds that an employer withheld the wage of an

employee in violation of this subtitle and not as a result of a bona fide dispute, the court may award

the employee an amount not exceeding 3 times the wage, and reasonable counsel fees and other

costs."


                                                  6
          Case 1:20-cv-02422-ELH Document 1 Filed 08/21/20 Page 7 of 7



       28.     Defendant Killian’s failure to pay the full amount of the overtime earned by the

Plaintiff and failure to pay the Plaintiff at the full amount of her agreed upon hourly rate was in

bad faith and was not the result of a bona fide dispute.

       29.     Ms. Owens has been damaged by Defendant Killian’s failure to pay the full amount

of her overtime pay for hours worked over forty (40) hours during any work week and failure to

pay her at the full amount of her agreed upon hourly rate, and she is entitled to recover the

difference between the amount that Killian paid and the amount that Defendant Killian should

have paid, along with additional liquidated damages and attorney’s fees and costs.

       WHEREFORE, Ms. Owens demands judgement against Defendant Killian for three (3)

times her unpaid overtime compensation, reasonable counsel fees and costs, and any other relief

deemed appropriate by the Court.


                                                    Respectfully Submitted,

                                                    RAY LEGAL GROUP, LLC

                                              By:      /s/ James M. Ray
                                                    James M. Ray, II (#012773)
                                                    jim.ray@raylegalgroup.com
                                                    8720 Georgia Avenue, Suite 803
                                                    Silver Spring, Maryland 20910
                                                    Phone: (301) 755-5656
                                                    Fax: (301) 755-5627

                                                    Attorneys for Plaintiff




                                                 7
